UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) February 10, 2015 LOEWS CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-6541 13-2646102 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 667 Madison Avenue, New York, N.Y. 10065-8087 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 521-2000 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 10, 2015, the registrant’s Board of Directors determined to increase the number of directors constituting the Board from 13 to 14 and to elect Charles D. Davidson as a director of the registrant. The registrant’s press release announcing the foregoing is incorporated herein by reference to Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibit: Exhibit Reference Number Exhibit Description Loews Corporation press release, issued February 10, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOEWS CORPORATION (Registrant) Dated:February 10, 2015 By: /s/ Gary W. Garson Gary W. Garson Senior Vice President General Counsel and Secretary 2
